DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on August 5, 2022 has been entered.  Applicant has:  amended claims 1, 5, 8, 11 and 14; and cancelled claims 10 and 19.  Claims 1-9, 11-18 and 20 are now pending, have been examined and currently stand rejected. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 8/5/2022 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 6, 8-9, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney (WO 2017/136879 A1) in view of Downing (US 2015/0213349 A1).
Regarding Claims 1, 8 and 14:  Moloney discloses:  
Claim 1:  A computer-implemented method for digital identification authentication, comprising (See at least Moloney [0288-0291]):
Claim 8:  A computer program product for digital document authentication, wherein the computer program product comprises a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising (See at least Moloney [0288-0291]):
Claim 14:  A computer system for digital document authentication, comprising one or more processors, one or more computer readable memories, and one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories to perform a method comprising (See at least Moloney [0288-0291]; Fig. 1):
generating a first block in a distributed ledger, wherein the first block includes a unique identifier associated with an identification device containing a digital identification of an entity, and a set of profile details associated with the entity (See at least Moloney [0026]; [0113]; [0115-0116]; [0128]; [0133-0137]; Fig. 2 steps 39-43.  Where a first block (i.e. block) in a distributed ledger (i.e. blockchain) is generated, wherein the first block includes a unique identifier (i.e. document ID) associated with an identification device (i.e. document) containing a digital identification of an entity and a set of profile details associated with the entity (i.e. meta data from the document, e.g., passenger name, passport number, etc.).  Note that the transaction, which is included in the block, has the hash of the document ID and the document meta data.);
generating a first hash value for the first block in the distributed ledger based, at least in part, on the unique identifier and the set of profile details included in the first block in the distributed ledger (See at least Moloney [0026]; [0113]; [0115-0116]; [0128]; [0133-0137]; Fig. 2 steps 42.  Where a first hash value (i.e. hash) for the first block (i.e. block) in the distributed ledger (i.e. blockchain) is generated (i.e. created) based, at least in part, on the unique identifier (i.e. document ID) and the set of profile details (i.e. meta data from the document, e.g., passenger name, passport number, etc.) included in the first block in the distributed ledger.  Note that the transaction, which is included in the block, has the hash of the document ID and the document meta data.);
generating a first barcode from the first hash value generated for the first block in the distributed ledger, wherein the unique identifier associated with the digital identification device and the set of profile details associated with the entity are encoded by the first barcode (See at least Moloney [0026-0027]; [0137]; [0141]; Fig. 2 step 44.  Where a first barcode (i.e. computer readable data, e.g., a 2D barcode) is generated (i.e. encoded) from the first hash value generated for the first block in the distributed ledger (i.e. from the meta data hash), wherein the unique identifier associated with the digital identification device (i.e. document ID) and the set of profile details associated with the entity (i.e. meta data from the document, e.g., passenger name, passport number, etc.) are encoded by the first barcode.);
responsive to receiving a request from an entity verification device to authenticate a second barcode (See at least Moloney [0152-0155]; [0228-0234]; Fig. 3.  Responsive to receiving a request (i.e. receiving a verification request) from an entity verification device (i.e. from a client terminal) to authenticate a second barcode (i.e. to authenticate a 2-D barcode, e.g., a 2-D barcode on a document):):
comparing [information in] the first barcode generated from the first hash value for the first block in the distributed ledger to [information in] the second barcode received from the entity verification device (See at least Moloney [0152-0159]; [0228]; [0231-0234]; Fig. 3.  Where information in the first barcode generated from the first hash value for the first block in the distributed ledger (i.e. hashed information stored in a block of the blockchain) is compared to information in the second barcode (i.e. information in the 2-D barcode, e.g., the hash received from the client terminal) received from the entity verification device (i.e. received from the client terminal).); and
authenticating the second barcode if [information in] the second barcode matches [information in] the first barcode generated from the first hash value for the first block in the distributed ledger (See at least Moloney [0152-0159]; [0228]; [0231-0234]; Fig. 3.  Where the second barcode (i.e. the 2-D barcode) is authenticated if information in the second barcode (i.e. information in the 2-D barcode, e.g., the hash received from the client terminal) matches information in the first barcode generated from the first hash value for the first block in the distributed ledger (i.e. hashed information stored in a block of the blockchain).).
	Moloney differs, in part, from the claimed invention because Moloney compares information within the second barcode (i.e. a hash within a barcode on a document needing verification) to information about the first barcode stored in the blockchain (i.e. to hashed information stored in the blockchain).  Moloney [0152-0155]; [0228-0234]; Fig. 3.  That is Moloney does not explicitly disclose that the first barcode is compared to the second barcode (e.g., graphically compared). 
	Downing, on the other hand, teaches:
responsive to receiving a request from an entity verification device to authenticate a second barcode (See at least Downing [0014]; [0093]; Fig. 19.  Responsive to receiving a request (i.e. an authentication request) from an entity verification device (i.e. smartphone) to authenticate a second barcode (i.e. to authenticate an image of a captured barcode):):
comparing the first barcode generated from the first hash value for the first block in the distributed ledger to the second barcode received from the entity verification device (See at least Downing [0014]; [0093]; Fig. 19.  Where the first barcode generated from the first hash value for the first block in the distributed ledger (i.e. the stored barcode pattern [representing an authentic version of the barcode]) is compared to the second barcode (i.e. the image of the captured barcode) received from the entity verification device (i.e. received from the smartphone).); and
authenticating the second barcode if the second barcode graphically matches the first barcode generated from the first hash value for the first block in the distributed ledger (See at least Downing [0014]; [0093]; Fig. 19.  Where the second barcode (i.e. the image of the captured barcode) is authenticated if the second barcode graphically matches (i.e. substantially matches based on using image processing software) the first barcode generated from the first hash value for the first block in the distributed ledger (i.e. the stored barcode pattern).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moloney’s method of comparing information in a second barcode to stored information pertaining to a first barcode, to include the teachings of Downing, in order to authenticate a barcode based on a captured image of the barcode (Downing [0093]).

Regarding Claims 2, 9 and 15:  The combination of Moloney and Downing teaches all the limitations of claims 1, 8 and 14.  Moloney further discloses wherein the set of profile details comprises non-biometric information about the entity (See at least Moloney [0116] “For further example, for a boarding pass, the metadata may represent the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like.”).

Regarding Claim 6:  The combination of Moloney and Downing teaches all the limitations of claim 1.  Moloney further discloses the blockchain system is an identity document manager (See at least Moloney [0213] “transactions within the Bitcoin blockchain may be uniquely associated with the respective document issuer server 16 or document verification server 19”; [0264-0265] “There will now be described the exemplary use of the system for the verification of boarding passes. [265] Specifically, problems exist with existing boarding pass systems in that the data printed thereon may be tampered with. Additionally, database entries may be modified to match the tampered print such that, during check-in, the boarding staff may not notice a boarding which pass has been tampered with to match a modified database entry.”; [0275-0276] “Now, assuming that there was an attempt to substitute a passenger with another name, the boarding may have been tampered with to change the name printed on the boarding pass and also the associated entry within the passenger record computing system database. The metadata stored within the 2D barcode may additionally have been modified. [276] However, for such a name modification, the verification by the document verification server 19 would fail because the document verification server 19 would fail to match a hash of the new name against a hash stored within the blockchain.”.  Where Moloney discloses a blockchain system that can be used to manage identity document (i.e., boarding pass) of passengers.).
Examiner Note:  The phrase “wherein the blockchain system is an identity document manager” is non-functional descriptive material describing the particular title and/or purpose of the blockchain system, however, the fact that the blockchain system has a particular title and/or purpose fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 12:  The combination of Moloney and Downing teaches all the limitations of claims 8.  Downing further discloses:
storing the barcode as a stored barcode (See at least Downing [0014]; [0093].  Where the barcode is stored as a stored barcode (i.e. stored barcode pattern).);
comparing the stored barcode to the new barcode that is received from the entity verification device (See at least Downing [0014]; [0093]; Fig. 19.  Where the stored barcode (i.e. stored barcode pattern) is compared to the new barcode (i.e. captured image of a barcode) received from the entity verification device (i.e. smartphone).); and
in response to the stored barcode matching the barcode that is received from the entity verification device, transmitting additional entity authorization instructions to the entity verification device (See at least Downing [0093] “in response to the determination of legitimacy, the device may display an indication of authenticity to a user or enable further processing by the device, e.g., navigating to a website associated with the authenticated QR code or product”.  In response to the stored barcode matching the barcode that is received from the entity verification device (i.e. in response to the determination of legitimacy), transmitting additional entity authorization instructions (e.g., an indication of authenticity or a website associated with the barcode) to the entity verification device (i.e. to the smartphone).). 

	Claims 3, 5, 7, 11, 13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Downing, as applied above, and further in view of Storr (WO 2014/165940 A1).
Regarding Claims 3 and 16:  The combination of Moloney and Downing teaches all the limitations of claim 1 and 14. However, Moloney does not explicitly teach the set of profile details comprises biometric information about the entity.
Nonetheless, Storr—which like the present invention is directed to provision of a profile of identification – specifically teaches wherein the set of profile details comprises biometric information about the entity (See at least Storr [0102] “it will be understood that the term identification data includes, where available, biometric data information embedded or associated with the electronic identification documents”.).
Thus, Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification.  Moloney shows it was known that the data about profile detail of the entity may include non-biometric information associated with the entity, such as the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like.  Moloney [0116].  Storr shows it was known that the data about profile details of an entity can also be biometric information about the entity.  One of skill in the field of data processing would have understood that biometric information and non-biometric information are merely different types of data, and could deduced from the information in Moloney and Storr that the techniques of processing data would not be different merely because it is biometric or non-biometric data.  Given the parallels between the above combination and Storr, and given that Storr is similarly directed to manipulating personal data to identify individuals, it would have been within the skill of the art to incorporate the features of Storr into the above combination.  In other words, the substance is not in the data itself, but because Moloney expresses flexibility with respect what type of data they apply to (e.g., reciting generic computer components for data processing), one of skill in the art would have expected the remaining features of the combination to operate as intended and for the overall combination to produce predictable results.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the profile details of which the blockchain system is processed, as disclosed by Moloney, by applying them to biometric information, as taught by Storr. This combination of Moloney in view of Storr is merely a combination of prior art elements according to known techniques to produce predictable results. In addition, incorporating these features of Storr is advantageous when applied to ID verification because it addresses a need where “applications requiring high security stringency such as for utilization for boarding passes, personal identification documentation and the like.”  Moloney [0007], but “information contained therein may be modified wherein, for example, accreditations are falsely claimed, documents forged and the like” Moloney [0003].  With the combination of Moloney and Storr, profile details collected form entities would have stronger link between the entity and the data record, substantially preventing unauthorized person from fraudulently establishing multiple identities and therefore rendering more accurate ID verification results. 

Regarding Claims 5 and 11:  The combination of Moloney and Downing teaches all the limitations of claim 1 and 8.  Moloney further discloses transmitting, in response to validating the second barcode, entity authorization instructions to the entity verification device (See at least Moloney [0159] “Should a matching transaction be found within the blockchain, at step 51, a verification may be displayed to the user indicating that the document is authentic.”; [0233] “If a match found, the document information verification server 19 is able to send a verification result back to the client terminal 25 verifying that the document information is authentic.”; Fig. 3 steps 50-51.  Where entity authorization instructions (i.e. a verification) are transmitted (i.e. sent) to the entity verification device (i.e. client terminal) in response to validating the second barcode.).
	The combination of Moloney and Downing does not explicitly disclose, however, Storr teaches:
wherein the entity authorization instructions unlock a device that affords physical passage of the entity (See at least Storr [0220]; Fig. 10.  Wherein the entity authorization instructions (i.e. authentication results) unlock a device that affords physical passage (i.e. unlock a physical access point).); and 
in response to the entity authorization instructions being transmitted to the entity verification device, unlocking, by one or more processors, the device that affords physical passage of the entity to a particular area (See at least Storr [0220]; Fig. 10.  Where in response to the entity authorization instructions (i.e. authentication results) being transmitted to the entity verification device, unlocking, by one or more processors, the device that affords physical passage of the entity to a particular area (i.e. unlock a physical access point).).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method validating information and sending a verification to a client terminal upon a successful verification, to include the teachings of Storr, in order to  ‘unlock’ a virtual or physical access point when information is correctly matched (Storr [00220]).

Regarding Claim 7:  The combination of Moloney and Downing teaches all the limitations of claim 1.  Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification. Moloney further shows it was known that the data about profile detail of the entity may include non-biometric information associated with the entity, such as the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like. Moloney [0116].  However, the combination of Moloney and Downing does not explicitly disclose, however, Storr teaches:
wherein the entity is a person, and wherein the method further comprises: receiving a set of biometric data about the person from the entity verification device (See at least Storr [0020] “In a second aspect, the present invention provides a method of identifying a claimed entity using a computing system, comprising the steps of providing to the computing system a profile of information including at least one item of claimed identifying information and at least one item of stored biometric information, wherein the computing system receives biometric information collected from the claimed entity and utilizes a processor to process the biometric information to form a processed biometric profile, and compare the processed biometric profile to the stored biometric information, wherein, if a match threshold is achieved, the entity is identified as the claimed entity.”);
comparing the set of biometric data about the person that is received from the entity verification device to biometric data of a known authorized holder of an identity document (See at least Storr [0020] “In a second aspect, the present invention provides a method of identifying a claimed entity using a computing system, comprising the steps of providing to the computing system a profile of information including at least one item of claimed identifying information and at least one item of stored biometric information, wherein the computing system receives biometric information collected from the claimed entity and utilizes a processor to process the biometric information to form a processed biometric profile, and compare the processed biometric profile to the stored biometric information, wherein, if a match threshold is achieved, the entity is identified as the claimed entity.”); 
in response to the set of biometric data about the person that is received from the entity verification device matching the biometric data of the known authorized holder of the identity document, transmitting a message to the entity verification device confirming that the person is the known authorized holder of the identity document (See at least Storr [0020] “If a match threshold is achieved, the entity is identified as the claimed entity.” ; [0373] “throughout the above captures the verifier's verifying-PAA device may receive communicated data information signals from the applicant's PAA device. The data information signals include summarised results or the outcome of the captures. For example, following one of the applicant's fingers being captured (or scanned) the results of that activity may be analyzed by the applicant's PAA, then the PAA may communicate the outcome to the verifier's verifying-PAA device. The outcome may be a simple conveyed message such as 'first finger scanned: match recognized'.”).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of receiving and processing data about profiles, to include the teachings of Storr, in order to correctly and accurately identify individuals, for a variety of financial, personal, and legal reasons (Storr [0004]). 

Regarding Claims 13 and 20:  The combination of Moloney and Downing teaches all the limitations of claims 8 and 14.  Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification. Moloney further discloses that it was known that the methods described by Moloney could be implemented via a computer-readable carrier medium carrying a set of instructions, e.g., a computer program that are for execution on one or more processors.  Moloney [0288].  However, the combination of Moloney and Downing does not explicitly disclose, however, Storr teaches wherein the program instructions are provided as a service in a cloud environment (See at least Storr [0089] “Networked computing environment C111 may provide an ad hoc (or cloud) computing environment for one or more computing devices.”).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of receiving and processing data about profiles, to include the teachings of Storr, in order to correctly and accurately identify individuals, for a
variety of financial, personal, and legal reasons (Storr [0004]).
Examiner Note:  The phrase “wherein the program instructions are provided as a service in a cloud environment” is non-functional descriptive material describing the particular source/location of the program instructions, however, the fact that the program instructions are from a particular source/location (e.g., a cloud environment) fails to affect how any of the positively recited steps are performed.  For example, there is no indication that the computer/processor/system retrieves the appropriate program instructions from the cloud environment.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 17:  The combination of Moloney and Downing teaches all the limitations of claim 14.  Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification. Moloney further shows it was known that the data about profile detail of the entity may include non-biometric information associated with the entity, such as the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like.  Moloney [0116].  Additionally, Moloney discloses the obtaining of an identifier of the identification device (i.e. document ID of the document), and hashing those details together with a set of profile details about an entity (i.e. meta data from the document, e.g., passenger name, passport number).  Moloney [0026]; [0110-0111]; [0115-0116]; [0125]; [0128]; [0133-0137]; Fig. 2 steps 39-43.  However, the combination of Moloney and Downing does not explicitly teach where the set of profile details comprises an identification of the entity device.
	Nonetheless, Storr—which like the present invention is directed to provision of a profile of identification – specifically teaches wherein the set of profile details comprises an identification of the entity device (See at least Storr [0083] “Furthermore depicted in Figure 3 is the 'flow' of characteristic data information CC3 to the 'Profile Account'. The 'Profile Account App' (PAA) contributes the characteristic data information onto a long-term storage device.” ; [0186] “the adding or attaching of metadata to the characteristic data information to be transferred, and metadata may be, for example, not limited to… the capture device's (unique) ID number and its position”).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of receiving and processing data about profiles, including an identifier of a document, to include the teachings of Storr, in order to correctly and accurately identify individuals, for a variety of financial, personal, and legal reasons (Storr [0004]).

	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Downing, as applied above, and further in view of Ryner et al. (US 2019/0050921 A1) (“Ryner”).
Regarding Claims 4 and 18:  The combination of Moloney and Downing teaches all the limitations of claims 1 and 14.  Moloney further discloses wherein the identification device is a paper identification device (See at least Moloney [0002] “the authenticity verification techniques described herein may be widely applied for differing document mediums including in hardcopy (i.e. paper, smart card travel document) and softcopy (i.e. electronic formats including in PDF format including being stored within document repositories) format”; [0072] “the system 1 is configured for verifying the authenticity of documents, such as paper-based and electronic documents”; [0116]; [0216]).
	Moloney discloses the use of computer readable data (e.g., a 2-D barcode) to acquire data from a document.  Moloney [0153-0155]; [0216-0220]; [0228].  However, Moloney does not explicitly disclose wherein the unique identifier of the paper identification device is a radio frequency identification (RFID) tag that is embedded in a paper identification device.	Ryner, on the other hand, teaches wherein the unique identifier of the paper identification device is a radio frequency identification (RFID) tag that is embedded in a paper identification device (See at least Ryner [0038]; [0044-0045].  Where the identification device (i.e. identification instrument) is a paper identification device (e.g., a passport), and wherein the unique identifier of the paper identification device is a radio frequency identification (RFID) tag (i.e. RFID chip) that is embedded in a paper identification device (i.e. RFID embedded chip).).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moloney’s method of using computer readable data (e.g., a 2-D barcode) to acquire data from a document, to include the teachings of Ryner, in order to wirelessly communicate information in an RFID chip to an ID reader, wherein the communicated information can then be used to verify the age of a user purchasing an age-restricted item (Ryner [0044]).
Examiner Note:  The phrase “wherein the identification device is a paper identification device, and wherein the unique identifier of the paper identification device is a radio frequency identification (RFID) tag that is embedded in a paper identification device” is non-functional descriptive material as it only describes, at least in part, the form of the identification device and the type/format of the unique identifier, however, neither the form of the identification device nor the type/format of the unique identifier affect how any of the positively recited steps are performed.  For example, there is no indication in the claim, or the disclosure, that the unique identifier is read differently simply because the identification device is a paper identification device and/or because the unique identifier is of a particular type/format (e.g., an RFID).  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(a)
	Claims 1-7, 10 and 19 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant has canceled claims 10 and 19 rendering the prior 112(a) rejection on these claims moot.  Applicant’s amendments to claim 1 have corrected the remaining 112(a) issues that were cited in the prior rejection, accordingly the 35 U.S.C. 112(a) rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 112(b)
	Claims 1-20 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have addressed the previously identified issues, accordingly the 35 U.S.C. 112(b) rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection have been fully considered and were found to be persuasive.  Amendment, pp. 14-15.  Examiner agrees that the claims, as amended, do not fall within any of the groupings identified in the 2019 Guidance.  Accordingly, the 35 U.S.C. 101 rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103
	Applicant made remarks on the notes in the prior office action (See May 25, 2022 Action, p. 21) regarding claim limitations that were outside the scope of the claimed invention.  Amendment, pp. 16-17.  In making these remarks applicant references 35 U.S.C. 112(b) and argues that “there is no requirement under 35 U.S.C. 112(b) that claim limitations must ‘modify the positively recited steps.’”  Id.  Examiner agrees that there is no such requirement under 112(b), however the note in the prior office action was regarding claim scope, not clarity/indefiniteness.  Examiner was merely indicating that the steps/limitations of the claimed invention should be positively recited, and/or modifying a prior step/limitation, if applicant wants to receive patentable weight for those steps/limitations.  Phrased differently, language that is merely reciting an intended use, and/or language that provides non-functional descriptive material, and/or steps that are outside the scope of a claimed invention will not distinguish the invention from the prior art.  Nevertheless, this issue appears to be moot as applicant’s amendments have addressed the previously cited issues.  Examiner appreciates applicant’s comments and thoughtful amendments.
	Applicant’s arguments regarding the 35 U.S.C. 112(a) written description requirement (Amendment, pp. 18-19) have been considered and Examiner agrees that the claims, as currently recited, are supported as required under 35 U.S.C. 112(a).
	Applicant argues that Moloney in view of Ryner fails to disclose: “responsive to receiving a request from an entity verification device to authenticate a second barcode: comparing the first barcode generated from the first hash value for the first block in the distributed ledger to the second barcode received from the entity verification device; and authenticating the second barcode if the second barcode graphically matches the first barcode generated from the first hash value for the first block in the distributed ledger” as recited in amended claim 1.  Amendment, pp. 19-20.  Examiner agrees in part.  Moloney discloses responsive to receiving a request (i.e. receiving a verification request) from an entity verification device (i.e. from a client terminal) to authenticate a second barcode (i.e. to authenticate a 2-D barcode, e.g., a 2-D barcode on a document) comparing information in the first barcode generated from the first hash value for the first block in the distributed ledger (i.e. hashed information stored in a block of the blockchain) to information in the second barcode (i.e. information in the 2-D barcode, e.g., the hash received from the client terminal) received from the entity verification device (i.e. received from the client terminal).  Moloney [0152-0159]; [0228]; [0231-0234]; Fig. 3.  Moloney further discloses where the second barcode (i.e. the 2-D barcode) is authenticated if information in the second barcode (i.e. information in the 2-D barcode, e.g., the hash received from the client terminal) matches information in the first barcode generated from the first hash value for the first block in the distributed ledger (i.e. hashed information stored in a block of the blockchain).  Moloney [0152-0159]; [0228]; [0231-0234]; Fig. 3.
	Moloney differs, in part, from the claimed invention because Moloney compares information within the second barcode (i.e. a hash within a barcode on a document needing verification) to information about the first barcode stored in the blockchain (i.e. to hashed information stored in the blockchain).  Moloney [0152-0155]; [0228-0234]; Fig. 3.  That is, Moloney does not explicitly disclose that the first barcode, itself, is compared to the second barcode, itself (e.g., graphically compared).
	Examiner has incorporated Downing into the prior art rejection of claim 1 to teach these missing features.  Particularly, Downing teaches responsive to receiving a request (i.e. an authentication request) from an entity verification device (i.e. smartphone) to authenticate a second barcode (i.e. to authenticate an image of a captured barcode) comparing the first barcode generated from the first hash value for the first block in the distributed ledger (i.e. the stored barcode pattern [representing an authentic version of the barcode]) to the second barcode (i.e. the image of the captured barcode) received from the entity verification device (i.e. received from the smartphone).  Downing [0014]; [0093]; Fig. 19.  Downing further teaches where the second barcode (i.e. the image of the captured barcode) is authenticated if the second barcode graphically matches (i.e. substantially matches based on using image processing software) the first barcode generated from the first hash value for the first block in the distributed ledger (i.e. the stored barcode pattern).  Id.  Accordingly, the combination of Moloney and Downing discloses all of the features recited in amended claim 1 and those similarly recited in independent claims 8 and 14.
	Applicant argues that Downing does not cure the alleged deficiencies of Moloney and Ryner.  Amendment, p. 21.  Examiner respectfully disagrees for the reasons set forth above.
For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection above, claims 1-18 and 20 remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Ming (US 2011/0161674 A1) discloses a method for generating a self-authenticating document while utilizing document digests stored on a server for verification purpose. Authentication information for the document is encoded in barcode which is printed on the document.
Geoffrey (US 2009/0031139 A1) discloses where a certified member can cause a subordinate module to generate a document 2D barcode for document data. The subordinate module also generates a data hash code from the document data, encrypts the data hash code with a key, compresses the document data, and generates the document 2D barcode from the encrypted hash code concatenated with the compressed document data.
Keogh et al. (US 11,310,052 B1) discloses techniques for authenticating an entity using a blockchain system and/or techniques for operating such a blockchain system. The techniques include receiving personal information from an entity such as, without limitation, the entity's name, social security number, address, phone number, etc. This personal information is then hashed, and a copy of the blockchain is checked to see whether any blocks of the blockchain include hash(es) that match the hashed personal information.  In some examples, a computing device may individually hash the personal information (e.g., generating a first hash for a social security number, a second hash for an address, a third hash for a name, and so on) and/or may generate a hash for all the information collectively ( e.g., one hash for a social security number, name, and so on).  Keogh Col. 2 lines 4-21.
Tian et al. (US 2011/0121066 A1) discloses method of generating a self-authenticating printed document and authenticating the printed document. The back side of the printed document contains 2d barcode which encode extracted features of the document content. The features are hashed into a hash code, converted to a barcode stamp element, and transformed into a hierarchical barcode stamp by repeating the stamp element.  Tian Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        November 3, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685